DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 05/21/2021 is acknowledged. Clam 20 is amended. 
Claims 20 and 22-30 is under examination.

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 20 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Gramsch et al. (European Journal of Pharmacology, 44 (1977) 231-240—on IDS filed 03/13/2019) is maintained for reasons of record and the following. Claim 20 has been amended to recite “withdrawal syndrome”. Gramsch et al. teach “precipitated morphine withdrawal”, which is a synonym for opioid withdrawal syndrome.

Response to Arguments
Applicant cites case law at p. 4, 3rd paragraph, with which the examiner has no issue. Applicant takes issue with the characterization in the Office action mailed 2/24/2021 that “jumping behavior” in rats is an indicator of opioid withdrawal (citing p. 5 of the Office action). Applicant takes issue with the age of the reference by Gramsch et al. (1977) and presents evidence at pages 5-6 to argue that at the time of filing the instant application, jumping behavior alone is not a sign of opioid withdrawal and may indicate other conditions. All references were made of record in the IDS filed 05/21/2021.

Liu et al., Pharmacol Biochem Behav. 1999 Feb;62(2):263-71; disclosing that jumping behavior in rodents can be an attempt to escape from the testing chamber (citing p. 265, 1st paragraph, last 3 lines).
Ödberg et al., Behavioural Processes, Volume 14, Issue 2, April 1987, Pages 155-173; disclosing that jumping behavior in rats occurs during captivity even in the absence of opioid treatment or opioid withdrawal (citing paragraph bridging pages 155-156).
Kennes et al., European Journal of Pharmacology, 153 (1988) 19-24; disclosing that the species Clethrionomys glareolus “regularly show stereotypies (most common manifestation which is jumping up-and-down) already at the age of 1 month when kept in barren laboratory cages” (citing p. 19, second paragraph, lines 1-5).
Cándido et al., Journal of the experimental analysis of behavior, 1988, 50, Vol. 2, 273-276; disclosing that jumping is a learned avoidance behavior in response to aversive stimuli, such as shock avoidance: (citing p. 275, second paragraph, lines 2-6).
Azizi etal. Neuroscience Letters, 515, (2012) 174-176; disclosing that jumping behavior during opioid withdrawal is directly correlated with the height of the withdrawal chamber: withdrawal in a shorter chamber (30-50cm high) leads to significantly more jumps than in a higher chamber (>60cm), due to reinforcement from successful jumping/escape attempts, (citing p. 175, figure 1; also 1st paragraph, lines 1-8).

Applicant asserts that in light of the presented evidence, a person of ordinary skill in the art would not conclude that jumping behavior is indicative of an opioid withdrawal symptom and that he or she would not conclude that “probenecid is in any way effective in treating or ameliorating opioid withdrawal symptoms (jumping behavior).”

These arguments have been fully considered but are not found persuasive. The cited paragraph by Liu et al. describes “escape attempts” (i.e., jumping behavior) as one of the behaviors scored to “assess the incidence of opioid withdrawal”, and is thus not 
Cándido et al. teach that jumping behavior can be learned, however, this has no bearing on the expression of jumping behavior in animals suffering from precipitated withdrawal. Indeed, Cándido et al. are silent with respect to the use of opiates or opiate withdrawal. Finally, Azizi et al. report that jumping behavior, which is associated with precipitated opiate withdrawal, is dependent upon cage size. The authors conclude that it is not clear whether it is because those animals in the smaller cage achieve success in escaping, and that, “it may imply that successful escape from the test environment might have created a positive motivation (e.g., a reward) for the animals to repeat the jumping behavior.” However, as also noted by Azizi et al., neither saline treated animals (opiate naïve) receiving naloxone nor morphine-addicted animals receiving saline (thus no precipitated withdrawal) “jumped in the test chamber having 30 cm height” (see p. 176, left column, 1st full sentence). Thus, the jumping behavior was not induced merely by small cages and the findings disclosed by Azizi and colleagues in no way undermine the finding that probenecid ameliorated jumping behavior in Gramsch et al. 


Applicant argues at p. 6 that “even if Gramsch does teach the effective use of probenecid as a treatment for a symptom of opioid withdrawal,” claim 20 has been amended to recite the use of probenecid in the treatment of opioid withdrawal syndrome. Applicant cites p. 24, lines 13-18 of the instant specification, noting that many behaviors “provide an accurate measure of opioid withdrawal in morphine dependent rats”, including but not limited to “jumping, teeth chattering, wet-dog shakes, headshakes, grooming behavior, allodynia, piloerection, salivation, ejaculation, and tremors/twitching” (see also p. 24, lines 15-20 of the instant specification), thus more than just a single symptom. Applicant also refers to the examiner to the post-filing date article by Burma et al., “in which probenecid is shown to significantly reduce wet-dog shakes, grooming behaviors, teeth chattering, allodynia, piloerection, ejaculation, tremors/twitching, and weight change.”

These arguments have been fully considered but are not found persuasive. As noted above, Gramsch et al. teach “precipitated morphine withdrawal”, which is a synonym for opioid withdrawal syndrome (see p. 358, right column, 1st sentence of Marc A. Schuckit, N ENGL J MED 375;4 nejm.org July 28, 2016). Further, if a single symptom of opioid withdrawal syndrome is treated or ameliorated, this meets the limitation of the claim.
 
At p. 6 of the Remarks, Applicant takes issue with Gramsch et al., who state, “other vegetative opiate withdrawal signs remained largely unaffected”, which Applicant 

This argument has been fully considered but is not found persuasive. As noted above, Gramsch et al. teach “precipitated morphine withdrawal”, which is a synonym for opioid withdrawal syndrome, and if a single symptom of opioid withdrawal syndrome is treated or ameliorated, this meets the limitation of the claim. It is further noted that neither the instant specification nor the post-filing date reference by Burma et al. teaches the treatment of “any vegetative opiate withdrawal signs”. The symptoms treated, namely, wet-dog shakes, grooming behaviors, teeth chattering, allodynia, piloerection, ejaculation and tremors/twitching do not fit the description of “vegetative” withdrawal signs.

Applicant asserts at p. 7 of the Remarks that because “[d]opamine is a neurotransmitter and [dopamine] metabolism and release occur in response to many stimuli, not just opioid withdrawal”, it “is not a cellular marker of opioid withdrawal severity.” As noted by Applicant, Gramsch et al. reported that probenecid affected dopamine metabolism within the striatum. Applicant concludes that because of this, Gramsch et al. do not teach a “method of treating or ameliorating opioid withdrawal syndrome in a subject, comprising administering to the subject an effective amount of probenecid” as recited in claim 20, as amended.

This argument has been fully considered, but is not found persuasive. As noted above, Gramsch et al. teach “precipitated morphine withdrawal”, which is a synonym for opioid withdrawal syndrome (see p. 358, right column, 1st sentence of Marc A. Schuckit, N ENGL J MED 375;4 nejm.org July 28, 2016). Further, if a single symptom of opioid withdrawal syndrome is treated or ameliorated, this meets the limitation of the claim. Further, the teaching by Gramsch et al. that probenecid affected dopamine metabolism does not conflict with the claimed method. Kosten and George (Sci Pract Perspect. 
Other brain areas in addition to the LC that additionally contribute to the production of withdrawal symptoms, includes the mesolimbic reward system. For example, opioid tolerance that reduces the VTA’s (ventral tegmental area) release of dopamine into the nucleus accumbens prevents the subject from obtaining pleasure from normally rewarding activities such as eating. These changes in the VTA and the dopamine reward systems, though not fully understood, form an important brain system underlying craving and compulsive drug use. (Citations omitted by examiner).

Finally, the passage cited above by Kennes et al. (p. 19, sentence bridging left and right columns) states that the jumping behavior displayed by bank voles makes them a good laboratory model, noting “an increasing number of reports demonstrate the existence of interactions between the dopaminergic and the opioid peptide systems”. Thus, even if Gramsch et al. only report the effects of withdrawal on the dopaminergic system, it was recognized in the art that this system has a role to play in opiate withdrawal syndrome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 20 and 22-30 under 35 U.S.C. 103 as being unpatentable over Gramsch et al. (cited above) in view of Johnson (20120220607) is maintained for reasons of record and the following.

Response to Arguments
Applicant cites case law pertinent to 35 USC 103 at p. 7 with which the examiner has no issue. Applicant argues that the deficiencies of the reference by Gramsch and colleagues are discussed above, namely, it fails to teach or suggest a method of treating or ameliorating opioid withdrawal syndrome in a subject using probenecid. Applicant argues that the secondary reference by Johnson cannot cure the deficiencies of Gramsch et al. because it is drawn to delaying or treating diabetes using a uric acid lowering agent. (Johnson, [0009]). Johnson merely teaches that probenecid is an “an agent that increases excretion of uric acid in the urine (Johnson, [0027]) but fails in any way to teach or suggest a ‘method of treating or ameliorating opioid withdrawal syndrome in a subject, comprising administering to the subject an effective amount of probenecid’”.

This argument has been fully considered, but is not found persuasive. First, insomuch as Applicant intends to incorporate the arguments made under 35 USC 102, 
Specifically, Johnson teaches that the topical compositions can be in the form of creams, gels, lotions, ointments and the like (see paragraph [0077]). Johnson teaches that compositions formulated for liquid or gel form may contain wetting, emulsifying or solubilizing agents. Johnson also teaches that local administration can be via transdermal patch (see paragraphs [0028] and [0079]). Solutions or suspensions used for topical application can also contain propylene glycol or polysorbate 80 (see paragraphs [0042], [0058], [0060] and [0066]), which are commonly used non-cationic skin penetration enhancers. Johnson teaches that the compounds can be formulated for oral administration (see paragraphs [0028], [0041] and [0049]-[0057]). Regarding injections, Johnson teaches that solutions used for parenteral or subcutaneous 

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649